DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 8 re rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larikova et al. (US 2010/0142956).
Regarding claim 1, Larikova discloses an architecture performing an apparatus in figure 2 that teaches: a detector (260) performing detecting level information that discriminates a change in a multi-value level based on an input signal used in a multi-value amplitude modulation system; an FIR filte (250) performing function compensates a signal band of the input signal in accordance with tap coefficients of a plurality of multipliers; and a controller (280) configure to perform adjusting that corrects, based on the level information detected in the level detector (260), the tap coefficient of each of the multipliers included in the FIR filter (see abstract and descriptions of figure 2).
Regarding claim 8, claim 8 is similar to claim 1 in method format. Therefore claim 8 is rejected as well as rejected in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious to an ordinary skill in the art at the time the application filling.
Regarding claim 5, Larikova et al. teaches in figure 2, a input detector (260), which to an ordinary skill in the art person, to configure the input detector (260) to detect the level information 53Docket No. PFJA-20040-US: Final that discriminates a signal logic indicating a change transition of the multi-value level of the input signal, by an ordinary skill in the art (see figure 2 and its description).
Regarding claim 6, Larikova et al. teaches in figure 2, a input detector (260), which to an ordinary skill in the art person, to configure the input detector (260) to detect the level information that discriminates a level reached due to the change in the multi-value level of the input signal (see figure 2 and its descriptions).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected feature: further comprising: a digital to analog converter that performs analog conversion on an output signal of the FIR filter; a driver that outputs a driving signal in accordance with the output signal that has been subjected to analog conversion; and an optical modulator that performs optical conversion on the output signal in accordance with the driving signal of the driver, wherein 52Docket No. PFJA-20040-US: Final the adjustor corrects the tap coefficient of each of the multipliers included in the FIR filter so as to compensate nonlinear static characteristics of the digital to analog converter, the driver, and the optical modulator.
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected feature: wherein the optical modulator is an electro-absorption modulation laser (EML), and the adjustor corrects the tap coefficient of each of the multipliers included in the FIR filter so as to compensate transmission distortion generated due to a bias voltage-vs-chirp characteristic of the EML.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected feature: wherein the optical modulator is a directly modulated laser (DML), and the adjustor corrects the tap coefficient of each of the multipliers included in the FIR filter so as to compensate skew between levels generated due to an input current-vs-delay characteristic of the DML.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected feature: further comprising: a photodetector that performs photoelectric conversion on the input signal used in the multi-value amplitude modulation system; and an analog to digital converter that performs digital conversion on an input signal that has been subjected to photoelectric conversion by the photodetector, wherein the adjustor corrects the tap coefficient of each of the multipliers included in the FIR filter that compensates the signal band of the input signal that has been subjected to digital conversion and that is received from the analog to digital converter so as to compensate nonlinear static characteristics of the photodetector and the analog to digital converter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845